DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 has been entered.
 
Remarks
The request for continued examination was received on 8/23/22.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2008/0147635) and further in view of Szabo (US 6,868,525).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 1, 8, and 15, the limitation of “identifying a type of recommendation system… and associating each set of search results… with a recommendation score”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “identifying” and “associating” in the context of this claim encompasses the user mentally determining a type of recommendation. The limitation of “applying respective weights”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “applying” in the context of this claim encompasses the user mentally determining preferred recommendation types. Similarly, the limitation of “generating modified search results”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generating” in the context of this claim encompasses the user manually choosing appropriate documents. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
 At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 8 and 15 recite a computer and a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “receiving search input” and “displaying the modified search results”  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to “receiving a search input”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

With respect to claims 2-4, 9-11, and 16-18, the limitations further define the weights that are applied, which does not amount to significantly more than the above-identified judicial exception.

	With respect to claims 5, 12, and 19, the limitations disclose transmitting the modified search results, monitoring user interactions, and updating the weights of the search engines based on the user interactions.  The “transmitting” provides only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.  The courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II). “receiving or transmitting data over a network.”  The “monitoring” which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “monitoring” in the context of this claim encompasses the user observing interactions.  With respect to the “updating” of the array, the courts have found limitations directed towards storing, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(ll), “electronic recordkeeping” and “storing and retrieving information in memory.”  Accordingly, the claim further recites the abstract idea.

	With respect to claims 6, 13, and 20, the limitations further define the type of search process, which does not amount to significantly more than the above-identified judicial exception.

	With respect to claims 7 and 14, the limitations further define the type of search process, which does not amount to significantly more than the above-identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Im (US 2008/0147635) and further in view of Szabo (US 6,868,525).

With respect to claim 1, Im teaches a computer-implemented method for refining Internet search recommendations comprising: 
receiving a search input from a user (Im, pa 0084, The user requests recommendations (S1101)); 
generating a plurality of sets of search results using respective search engines (Im, pa 0085, The recommendations from the recommendation engines 440 are sent back to the state application module 430 (S1105, S1106).); 
associating each set of search results for a selected one of the search engines with a recommendation score based on the type of recommendation system (Im, pa 0124, Suppose search results or recommendations were merged and presented to a user as in <Table 2>.  Examiner note: table 2 shows each search result set from each information gathering engine with rank scores given by each particular information gathering engine); 
applying respective weights to the recommendation scores such that each set of search results has a modified score based on the weights (Im, pa 0086, The extracted weights for recommendation engines are applied to recommendations from recommendation engines to generate the merged/re-sorted final result (S1107). & pa 0135, After adjusting weights for information gathering engines, it is desirable to standardize the weights such that the weights are within certain range ( e.g. between 0 and 1 ).), wherein the weights are based on a user preference with respect to the type of recommendation system (Im, pa 0119, If the user skips an item, that item probably is not relevant to the user. Therefore, for each item that the user clicked, the weights for the information gathering engines that found the item are increased. On the other hand, for each item that the user skipped, the weights for the information gathering engines that did found the item are decreased.); 
generating modified search results based on the plurality of sets of search results, the weights, and the modified score (Im, pa 0086, The extracted weights for recommendation engines are applied to recommendations from recommendation engines to generate the merged/re-sorted final result (S1107).); and 
displaying the modified search results in order of the modified score to the user.
	Im doesn't expressly discuss identifying a type of recommendation system for each search engine.
Szabo teaches identifying a type of recommendation system for each search engine (Szabo, Col. 41 Li. 56- Col. 42 Li. 3, For example, the Google.TM. Internet search engine is associated with linkage analysis, Alta Vista.TM. with keyword analysis, and Direct Hit.TM. with popularity analysis. A user may thus rank as follows, Google 10, Alta Vista 7, and Direct Hit 6. Alternately, a user might select, Popularity Analysis 10, Linkage Analysis 9, and Keyword Analysis 6.), wherein the weights are based on a user preference with respect to the type of recommendation system (Szabo, Col. 41 Li. 56- Col. 42 Li. 3, Also, in the course of a metasearch, a user may wish to determine the weighting of individual search engines or search approaches, in which the user may be given the option to do based on 1) an explicit weighting of individual search engines, 2) through a weight of search approaches associated with individual search engines, 3) through a ranking of certain desired qualities, such as speed of search, comprehensiveness of database, or richness in certain content such as video. For example, the Google.TM. Internet search engine is associated with linkage analysis, Alta Vista.TM. with keyword analysis, and Direct Hit.TM. with popularity analysis. A user may thus rank as follows, Google 10, Alta Vista 7, and Direct Hit 6. Alternately, a user might select, Popularity Analysis 10, Linkage Analysis 9, and Keyword Analysis 6.).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Im with the teachings of Szabo because it provides an improved search engine that returns more relevant results in relation to a user’s query (Szabo, Col. 3 Li. 6-24).

With respect to claim 2, Im in view of Szabo teaches the computer-implemented method of claim 1, wherein the weights are based on historical information associated with previous searches performed by the user (Im, pa 0046, Users' state variables and their feedback are stored in the state application module 230 and used later when search results for other users are merged. The state application module 230 applies the stored weights to individual search engines and updates the weights using users' feedback.).

With respect to claim 3, Im in view of Szabo teaches the computer-implemented method of claim 1, wherein the weights are set as default weights absent historical information associated with previous searches performed by the user (Im, pa 0042, If there is no state record similar enough in the database, it concludes that the current user's state is new and applies equal weights to information gathering engines.).

With respect to claim 4, Im in view of Szabo teaches the computer-implemented method of claim 3, wherein the weights are an even distribution among the respective search engines (Im, pa 0042, If there is no state record similar enough in the database, it concludes that the current user's state is new and applies equal weights to information gathering engines.).

With respect to claim 5, Im in view of Szabo teaches the computer-implemented method of claim 1, further comprising: 
monitoring user interactions of the user in navigating the modified search results Im, pa 0119, Second, after information list is shown to a user, he/she clicks on items that seem to be relevant to him/her. If the user skips an item, that item probably is not relevant to the user. Therefore, for each item that the user clicked, the weights for the information gathering engines that found the item are increased. On the other hand, for each item that the user skipped, the weights for the information gathering engines that did found the item are decreased.); and 
updating the weights based on the user interactions (Im, pa 0119, Therefore, for each item that the user clicked, the weights for the information gathering engines that found the item are increased. On the other hand, for each item that the user skipped, the weights for the information gathering engines that did found the item are decreased.).

With respect to claim 6, Im in view of Szabo teaches the computer-implemented method of claim 5, wherein the user interactions are indicative of a respective focusing score of each search engine, the weights being updated based on the focusing scores (Im, pa 0119, If the user spent long time for an item, it implies that the item was relevant to the user. Therefore, the information gathering engines that found the item gets more weight increases than those items that the user spent short time.) and a respective preference weight of each search engine (Im, pa 0119, Second, after information list is shown to a user, he/she clicks on items that seem to be relevant to him/her. If the user skips an item, that item probably is not relevant to the user. Therefore, for each item that the user clicked, the weights for the information gathering engines that found the item are increased. On the other hand, for each item that the user skipped, the weights for the information gathering engines that did found the item are decreased.).

With respect to claim 7, Im in view of Szabo teaches the computer-implemented method of claim 1, wherein the type of recommendation system is a collaborative recommendation system or a content-based recommendation system (Im, pa 0007, Different information gathering engines may use one or more of these technologies. There are three dominant technologies for recommendation----collaborative filtering, content filtering, and association-rule based recommendations. Some hybrid information gathering engines adopt more than one of these technologies.).

With respect to claims 8-16, the limitations are essentially the same as claims 1-7, in the form of a computer program product, and are rejected for the same reasons.

With respect to claims 17-20, the limitations are essentially the same as claims 1-6, in the form of a computer system, and are rejected for the same reasons.

Response to Arguments
35 U.S.C. 103 rejection
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Szabo (US 6,868,525).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bandyopadhyay et al. (US 2012/0254163) teaches determining a relative importance among ordered lists.  One or more importance factors may be associated with at least one of the two or more ordered lists. A given importance factor may be associated with the given ordered list based at least in part on the determined total distances. A best ordered list selected from the two or more ordered lists may be determined based at least in part on the associated one or more importance factors.
Bao et al. (US 2014/0358879) teaches determining a match degree between each of the search engines and the query based on the query suggestion set and background association information of the query; and suggesting among the plurality of different search engines based on the match degrees. By use of the solutions proposed by this application, it is possible to suggest the user a more appropriate search engine(s) for data search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169